432 F.2d 1358
Michael Sidney LINEKER, Appellant,v.UNITED STATES of America, Appellee.
No. 24998.
United States Court of Appeals, Ninth Circuit.
November 13, 1970.
Rehearing Denied December 4, 1970.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Michael Sidney Lineker, in pro. per.
Richard K. Burke, U. S. Atty., JoAnn D. Diamos, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before HAMLEY, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM:


1
The denial of the application for relief under 28 U.S.C. § 2255 is affirmed on the authority of United States v. Weber, 429 F.2d 148 (9th Cir. 1970).


2
On appeal, petitioner also advances several other contentions in an attempt to show that his plea was not voluntarily and intelligently made. None of the contentions were presented to the District Court and we decline to consider them here.